[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT
The plaintiff has filed a motion for summary judgment alleging a fixed amount due and owing by defendant to plaintiff. By affidavit the plaintiff has established that there is due and owing $84,606.81. Defendant has not filed any counteraffidavit or memorandum in opposition to the plaintiff's motion as required by the Practice Book.
Defendant's failure to do so admits the claims made by plaintiff.
Motion for summary judgment is granted.
Judgment may enter in favor of the plaintiff against defendant in the amount of $84,606.81, plus costs.
Kocay, Judge. CT Page 1271